Title: To Benjamin Franklin from Jonathan Nesbitt, 10 April 1780
From: Nesbitt, Jonathan
To: Franklin, Benjamin


Sir!
L’Orient April 10th: 1780
The Two Bills which I have the honor to inclose you for Acceptance were sent me by Edward Bird Esqr: of Philada: with orders to procure payment for the same, unless I had advice that Major Peter Scull was arriv’d in France.— The firsts of these Bills were deliver’d to Major Scull & the seconds were forwarded by the Diana, which Vessell I understand is unfortunately Captured by the Enemy.— You will observe that through neglect or mistake, Mr. Bird has not Indorsed the Bills which I now inclose you, but I hope Sir, that Circumstance will not prevent their being duly honor’d.— I must request that you will take the trouble to return me these Bills as soon as possible.— I have the honor to be with Sentiments of great respect. Sir! Your most Obedt. humble Servt:
Jonatn: Nesbitt
The honble: Benjn: Franklin Esqr:—  
Addressed: The honble: Benjn: Franklin Esqr. / at his Hotel at / Passy
